Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148577                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148577
                                                                   COA: 311292
                                                                   Wayne CC: 11-006269-FH
  ROBERT CHAMBERS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 3, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2014
           d0611
                                                                              Clerk